COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Keith Ladale Wilson v. The State of Texas

Appellate case number:     01-13-00917-CR

Trial court case number: 22281

Trial court:               411th District Court of Polk County

Date motion filed:         September 9, 2015

Party filing motion:       Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Higley, and Huddle.

Huddle, J., voting to grant rehearing.

Date: November 3, 2015